Citation Nr: 1523979	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  13-04 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for postoperative residuals of a duodenal ulcer.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left arm injury with retained shell fragments.

3.  Entitlement to an initial compensable rating for a service-connected scar of the left upper arm.

4.  Entitlement to an initial compensable rating for a service-connected postoperative abdominal scar.


REPRESENTATION

Veteran represented by:	Kenneth L. Lavan, Attorney


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which granted service connection for the issues on appeal, effective December 4. 2008.  

In a January 2013 Decision Review Officer decision, the RO granted entitlement to earlier effective dates of February 20, 2007, for the grants of service connection and increased the rating for postoperative residuals of a duodenal ulcer to 20 percent and the rating for left arm injury with retained shell fragments to 10 percent, effective the date of the grant of service connection.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claims remain in controversy as less than the maximum benefit available has been awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Neither the Veteran nor his attorney have made any statements disagreeing with the effective dates of these disabilities.  Therefore, those issues are not before the Board. 

The Veteran requested a videoconference hearing before the Board on his January 2013 VA Form 9.  In May 2015, the Veteran's attorney submitted a statement withdrawing the hearing request. Thus, the hearing request is considered to be withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required before the Board can adjudicate the Veteran's claims.  The Veteran seeks a higher rating for the disabilities on appeal.  He was last afforded a VA contract examination in connection with these disabilities in August 2009.  Further, the most recent private or VA treatment records related to the Veteran's disabilities on appeal is dated in 2008.  See, e.g., January 2008 PC attending progress note.  It is not clear based on the evidence of record whether the Veteran has sought more recent medical treatment.  

More contemporaneous medical findings are needed to evaluate the disabilities on appeal.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all medical providers with whom he has sought treatment for his postoperative residuals of a duodenal ulcer, left arm injury with retained shell fragments, left upper arm scar and abdominal scar.  The AOJ should undertake appropriate development to obtain all outstanding private treatment records pertinent to the Veteran's claims.

2.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran that are dated since at least January 2008.  If no medical records are available, this fact should be noted in the Veteran's claims file.

3.  After the above-stated development has been completed, schedule the Veteran for appropriate VA examinations to determine the severity of his service-connected postoperative residuals of a duodenal ulcer, left arm injury with retained shell fragments, left upper arm scar and abdominal scar.  The claims file and copies of all pertinent records should be made available to and be reviewed by the examiner in conjunction with the examinations.  The examiner should perform any necessary tests or studies.  The examiner is asked to fully describe the current severity of the Veteran's disabilities, including all objective manifestations.   The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

4.  Then readjudicate the issues on appeal. If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




